
	

114 S781 IS: Empowering Student Borrowers Act
U.S. Senate
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 781
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2015
			Mr. Donnelly (for himself and Mr. Scott) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To improve knowledge about the best practices for teaching financial literacy, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Empowering Student Borrowers Act.
 2.Best practices for teaching financial literacyPart C of title I of the Higher Education Act of 1965 (20 U.S.C. 1015 et seq.) is amended by adding at the end the following:
			
				138.Best practices for teaching financial literacy
					(a)Best practices
 (1)In generalAfter soliciting public comments and consulting with and receiving input from relevant parties, including a diverse set of institutions of higher education and other parties, the Secretary shall, by not later than 1 year after the date of enactment of the Empowering Student Borrowers Act, establish best practices for institutions of higher education regarding methods to—
 (A)teach financial literacy skills; and
 (B)provide useful and necessary information to assist students at the institutions of higher education when making financial decisions related to student borrowing.
 (2)Best practicesThe best practices described in paragraph (1) shall include the following: (A)Methods to ensure that students have a clear sense of the students' total borrowing obligations, including monthly payments, and repayment options.
 (B)The most effective ways to engage students in financial literacy education, including frequency and timing of communication with students.
 (C)Information on how to target different student populations, including part-time students, first-time students, and other nontraditional students.
 (D)Ways to clearly communicate the importance of graduating on a student's ability to repay student loans.
 (b)Maintenance of best practicesThe Secretary shall maintain and periodically update the best practices information required under subsection (a) and make the best practices available to the public.
					.
